DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-22 of the Response to Non-Final Office Action (“Response”) of 30 July 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2018/0181854 A1 to Koukoumidis et al. (“Koukoumidis”) in view of U.S. Pat. App. Pub. No. 2018/0101776 A1 to Osotio et al. (“Osotio”), further in view of U.S. Pat. No. 10,708,216 to Rao (“Rao”), further in view of U.S. Pat. App. Pub. No. 2017/0213007 A1 to Moturu et al. (“Moturu”), and further in view of U.S. Pat. App. Pub. No. 2018/0196796 A1 to Wu (“Wu”).
Regarding claim 1, Koukoumidis teaches the following limitations:
“An apparatus comprising” the elements listed below. Koukoumidis teaches, “systems and methods provide for receiving and processing input data using artificial emotional intelligence that provides individualized and group response stimuli according to both input data and previously stored data” (see para. [0025]).
“A memory to store instructions.” Koukoumidis teaches, “system memory 1104” (see para. [0069]).
“A processor to execute the instructions to implement at least” the elements listed below. Koukoumidis teaches “a microprocessor” (see para. [0072]).
“A digital technology compiler to maintain a digital” data “of a team, the digital” data “including a plurality of” sub-data “to model team members including a user and a participant, the” sub-data “of the participant and the” sub-data “of the user each including” artificial emotional intelligence “to model the respective user and participant, simulate interaction between the user and the participant, and predict a behavior of the participant including emotions in response to a situation.” Koukoumidis teaches, in para. [0025], “the present systems and methods provide for receiving and processing input data using artificial emotional intelligence that provides individualized and group response stimuli according to both input data and previously stored data. The input data received by the system may comprise user profiles, mobile device data, heart rate, galvanic skin response, audio data, visual data, participant actions, and historical patterns and context. The input data received may then be combined with stored historical data that may comprise data about a specific user, a specific group, or other contextual information about the meeting. Equipped with artificial emotional intelligence, the system uses the comparison data to then render appropriate response stimuli 
“An emotion detection engine to identify a potential interaction involving a user and the participant and process input data including digital information stored from a plurality of workplace and social information sources and compiled by the emotion detection engine to form environment data and profile data for the participant and the interaction.” Koukoumidis teaches, “systems and methods for monitoring user emotional states or communication style and using an artificial-intelligence-based digital conversation assistant ("DCA") to provide appropriate response stimuli based on the input data received” (see para. [0003]). Koukoumidis also teaches, “input data operation 102, where the input data may be automatically gathered via a personal mobile device, a personal computer (laptop or desktop), a shared electronic device like a conference call device, an online public profile, or other electronic devices that receive or store such input data,” and that “in aspects, a user or group of users may manually input data into the system in addition to allowing the system to automatically retrieve input data” (see para. [0026]). Koukoumidis further teaches, “once the receive input data operation 102 is completed, the method proceeds to process input data 
“The emotion detection engine to identify a set of potential emotions for the participant with respect to the interaction based on the environment data, the profile data, and an emotional context, to model the set of potential emotions.” Koukoumidis teaches, “in response to recognizing a particular emotional state, such as boredom, the determine response stimulus operation 106 may decide an appropriate response stimulus” (see para. [0028]), and also that “the input data may indicate emotions of anger, boredom, happiness, etc.” (see para. [0056]). The particular emotional states in Koukoumidis read on the claimed “set of potential emotions.” Koukoumidis also teaches, “In determine response stimulus 
“To process the set of potential emotions to identify a subset of emotions smaller than the set of potential emotions based on at least one of i) feedback from past interaction or ii) emotional history of the participant.” Koukoumidis teaches, “upon converting the data to a machine-readable format, the method proceeds to determine response stimulus operation 106,” that “the received data may be analyzed according to one or more rules,” that “received may be combined with previously stored data based at least upon a predefined rule,” that “one or more rules may be used to determine an appropriate response stimulus based upon the received data,” that “the comparison aspect … may calculate the most appropriate response stimulus in light of the input data and previously stored historical data,” and that “in response to recognizing a particular emotional state, such as boredom, the determine response stimulus operation 106 may decide an appropriate response stimulus,” (see para. [0028]). Koukoumidis also teaches, “the input data may indicate emotions of anger, boredom, happiness, etc.” (see para. [0056]). The converting and analyzing of the input data in Koukoumidis read on the claimed “process the set of potential emotions, the recognizing of particular emotional states in Koukoumidis reads on the claimed “identify a 
“A communication suggestion crafter to receive the subset of emotions and generate at least one suggestion for the user with respect to the participant and the interaction by matching one or more of the emotions from the subset of emotions to a suggested response for a given social context.” Koukoumidis teaches, “the present systems and methods provide for receiving and processing input data,” that “the input data received by the system may comprise user profiles, mobile device data, heart rate, galvanic skin response, audio data, visual data, participant actions, and historical patterns and context,” that “the input data received may then be combined with stored historical data,” and that “equipped with artificial emotional intelligence, the system uses the comparison data to then render appropriate response stimuli that may be generated” (see para. [0025]). Generation of the comparison data in Koukoumidis reads on the claimed “matching,” and any response stimulus in Koukoumidis reads on the claimed “suggested response.”
“The at least one suggestion to be generated based on” “a scale from an antagonistic relationship to a close relationship,” “created using a social network interaction between the user and the participant, an email between the user and the participant, a calendar invitation between the user and the participant, a previous vocal conversation between the user and the participant, or a combination thereof.” Koukoumidis teaches, in para. [0034], “a negative reaction (e.g., an angry emotion),” a “high negative reaction,” and “jovial conversation.” Koukoumidis teaches, in para. [0040], “Once the conversion process is complete, the machine-readable may then be sent to the comparison of data operation 406, where the newly acquired machine-readable data is combined or compared with 
“An output generator to formulate the at least one suggestion provided as an output to the user via a digital technology device.” Koukoumidis teaches, “once 
“The output including” “b) a transformation of at least one of an audio or a visual output of the digital technology device to instruct the user using the at least one suggestion.” Koukoumidis teaches, “example 700 depicts at least two separate electronic devices 702 and 704 each receiving a private response stimulus from the server computing device(s) 708” (see para. [0053]), and that “the response stimuli 710 and 712 may comprise visual images and videos” (see para. [0056]). The appearance of video response stimuli on electronic devices in Koukoumidis reads on the claimed “transformation of at least one of an audio or a visual output.”
Osotio teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Koukoumidis:
The aforementioned digital data includes “a digital twin.” Koukoumidis teaches, in its abstract, “systems and methods for receiving various input data, processing said input data, and utilizing artificial emotional intelligence to analyze said input data to return calculated response stimuli are provided. Various electronic devices may be utilized to acquire input data related to a specific user, a group of users, or environments. This input data, which may comprise tone of voice, facial expressions, social media profiles, and surrounding environmental data, may be 
“The digital twin including a machine learning model.” Osotio teaches, in para. [0045], “the emotional state model is created through one or more supervised or unsupervised machine learning processes, such as a support vector machine (SVM) technique, a convolutional neural network, a deep neural network, decision tree process, k nearest neighbor process, kernel density estimation, K-means clustering, expectation maximization, and so forth. These individual machine learning processes each have particular training requirements (supervised or unsupervised). Initial training can be accomplished either by starting with a "standard" model that adapts over time to be personalized to the user or by using a batch of collected data for initial training.” The machine learning processes in Osotio read on the claimed “machine learning model.”
The aforementioned sub-data includes “sub-twins.” Osotio teaches, “at least a portion of the enriched data 404 (i.e., training data 406) can be used to train a machine learning model 408 to create an iteration of a personalized emotional state model for a user” (see para. [0065]). The personalized emotional state models for individual users in Osotio reads on the claimed “sub-twins.”
The aforementioned artificial emotion intelligence includes “machine learning.” Osotio teaches “machine learning processes” in para. [0045] and a “machine 
“To model the set of potential emotions using the digital twin of the participant.” Osotio teaches, in para. [0046], “once the model is created, collected data is presented to the emotional state model (operation 204) in order to extract an emotional state as discussed above. The emotional state may be combined with other data (contextual data, etc.) to create an emotional state vector. This emotional state vector represents the emotional inferences extracted from the data.” The creation of emotional state vectors in Osotio, by application of emotional state models and other data, reads on the claimed “to model the set of potential emotions using the digital twin.”
“The output including a) an update of at least one of the digital twin or an information system.” Osotio teaches, “feedback, explicit and/or implicit, is used to refine the emotional state model and/or the selected action(s) in order to refine the system's ability to predict and/or appropriately respond to the extracted emotional state” (see para. [0059]).
Osotio teaches, in its abstract, “mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services,” similar to those of the claimed invention and of Koukoumidis. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the emotional state models to create emotional state vectors, as taught by Osotio, in the emotion state processing and response stimuli creation steps for individuals and groups in Koukoumidis, to better tailor the response stimuli to the users, as taught by Osotio (see, e.g., the “changing interactions of the device with the user and/or initiating actions designed to change the extracted emotional state” in para. [0014]).

The claimed “digital twin” is “of a team.” As explained above, the combination of Koukoumidis and Osotio teaches the claimed “digital twin.” Rao teaches, in col. 9, ll. 21-31, “the system may use a learning model or other model customized to the individual, group, or channel to improve interactivity with a conversation or to understand the context, desires, use cases, users and other aspects of a conversation and a corresponding command.” The use of learning models customized to groups in Rao reads on the claimed “team” aspect of the digital twin.
The claimed “machine learning model” is “of the team.” As explained above, the combination of Koukoumidis and Osotio teaches the claimed “machine learning model.” Rao teaches using such models for groups, any of such groups reading on the claimed “team.”
Rao teaches an “intelligent assistant” similar to the systems and methods of the claimed invention and of the combination of Koukoumidis and Osotio. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the modelling taught by the combination of Koukoumidis and Osotio, for individual users and groups or teams of users as taught by Rao, “to improve interactivity with a conversation or to understand the context, desires, use cases, users and other aspects of a conversation and a corresponding command,” as taught by Rao (see col. 9, ll. 28-31).
Moturu teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Koukoumidis, Osotio, and Rao:
“Wherein the digital technology compiler is to detect, for at least the sub-twin of the user, electronic medical record (EMR) content and patient classification system (PCS) information that identifies an amount of work involved for the user 

Wu teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Koukoumidis, Osotio, Rao, and Moturu:
“A ranking representing” the claimed “scale.” Wu teaches, in para. [0111], “the relationship detection system 140 calculates the ‘closeness’ score 141 between a set of two users based on social connection, agreement, and/or sentiment analysis of inputs provided between the two different users. The social connection refers to how close a determined relationship usually is between two people. For example, immediate family may be ranked closer than extended family and friends may be ranked closer than work colleagues. Agreement refers to how often the two different users agree on opinions or topics. For example, the more topics or opinions the two different users agree on, the higher their agreement score. Lastly, the sentiment of the sentences between the two users is analyzed to determine if the user usually exchange more positive or more negative inputs with each other. The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users. The higher the social connection, agreement, and/or sentiment scores between the 
The claimed “created” step entails “the ranking” being “created.” See the immediately preceding bullet point. The determining of a closeness score between users based on their conversations in Wu reads on the claimed “ranking to be created using” “a previous vocal conversation between the user and the participant.”
Wu teaches, in its abstract, providing automated or AI chatting similar to the claimed invention and to the combination of Koukoumidis, Osotio, Rao, and Moturu. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotional state-based response stimuli creation processes of the combination of Koukoumidis, Osotio, Rao, and Moturu, to include consideration of the closeness between communicating entities of Wu, for purposes of providing topical suggested responses based thereon, as taught by Wu (see para. [0077]).
Regarding claim 2, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, further including an input processor including an interaction detector to identify the interaction.” Koukoumidis teaches, “an exemplary tablet computing device 1400 that may execute one or more aspects disclosed herein” and “interaction with the multitude of computing systems with 
“Wherein the digital technology compiler is to compile information from the plurality of workplace and social information sources to send to the emotion detection engine.” The “emotional system 106” of Osotio (see, e.g., para. [0031]), is analogous to the claimed “digital technology compiler.” Osotio teaches, “the first scenario is a productivity scenario and illustrates proactive and reactive responses to emotional insights (i.e., emotional state vector) captured from user conversations and interactions,” “in this scenario, James, a Product Marketing Manager is working to complete a slide presentation that he is scheduled to deliver to leadership later in the week,” “since most of his team is working in multiple locations, they are using a conference/collaboration system to collaborate on finalizing the presentation content together,” and “in addition to the conference/collaboration system, a digital assistant system is also ‘listening’ in to give suggestions to the group” (see para. [0030]). The receipt of information from the interactions in the scenario outlined by Osotio, reads on the claimed “compile information” step, the interactions between team members and the systems reads on the claimed “plurality of workplace and social information sources,” and the provision of information to the emotion system of Osotio (see, e.g., para. [0031]) reads on the claimed “send to the emotion detection engine” step. The 
Regarding claim 3, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the output generator further includes a feedback generator to capture feedback from the interaction and provide the feedback to the emotion detection engine.” Koukoumidis teaches, “in other instances, the comparison step of the determine response stimulus operation 106 may involve comparing previously employed response stimuli. For example, a previously failed response stimulus, such as encouraging a user to respond to a colleague during a meeting in a way that made the user feel uncomfortable, may be considered during the comparison process. By including past response stimuli and their effects on a user in the comparison step, the response stimuli may be more effective and influential on the user.” (See para. [0028].) The elements of the system in Koukoumidis, that are configured to relay the past response stimuli, read on the claimed “feedback generator.” Additionally or alternatively, Osotio teaches that “feedback, explicit and/or implicit, is used to refine the emotional state model and/or the selected action(s) in order to refine the system's ability to predict and/or appropriately respond to the extracted emotional state” (see para. [0018]). The rationales from the rejection of claim 1, explaining the obviousness of combining Osotio with the other cited references, also apply to this rejection of claim 3.
Regarding claim 4, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the emotion detection engine includes a potential emotions identifier.” Koukoumidis teaches, “a raw image that is 
“The potential emotions identifier including a sentiment engine leveraging a neural network of the digital twin to process gathered data to determine the set of potential emotions and to process the set of potential emotions to identify the subset of emotions smaller than the set of potential emotions to provide to the communication suggestion crafter.” Koukoumidis teaches, “in response to recognizing a particular emotional state, such as boredom, the determine response stimulus operation 106 may decide an appropriate response stimulus” (see para. [0028]). The elements of the system in Koukoumidis that recognize particular emotional states, reads on the claimed “sentiment engine.” Osotio teaches, “emotional state is extracted from the enriched data through a personalized emotional state model, created through one or more supervised or unsupervised machine learning processes, such as a support vector machine (SVM) technique, a convolutional neural network, a deep neural network, decision tree process, k nearest neighbor process, kernel density estimation, K-means clustering, expectation maximization, and so forth” (see para. [0023]). The use of the neural network-based emotional state model in Osotio reads on the claimed “leveraging a neural network of the digital twin.” The identification of particular emotional states in Koukoumidis read on the claimed “process the set 
Regarding claim 5, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the plurality of workplace and social sources includes at least one of a workforce management system, social media, an electronic medical record system, a scheduling system, or a location system.” Koukoumidis teaches, “the DCA may be a program that receives various types of input data, such as … participant data (e.g., social media profiles)” (see para. [0003]).
Regarding claim 6, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the output includes at least one of a suggested phrase, a reminder, or a cue.” Koukoumidis teaches, “in the example aspect depicted in FIG. 7, this response stimulus 712 consists of a suggestion to speak up because P1 may be dominating the conversation, and P2 may not be contributing enough.” (See para. [0054].) The suggestion to speak up in Koukoumidis reads on at least the claimed “cue.”

“The apparatus of claim 6, wherein the digital technology device includes at least one of a phone, a watch, a tablet, an earpiece, glasses, or a contact lens.” Koukoumidis teaches, “device 702 may be a personal computer, and device 704 may be a smart watch” (see para. [0055]).
Regarding claim 8, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the at least one suggestion is generated using at least one of an emotion-to-language matcher, a natural language processor, or a standard response database.” In para. [0027], Koukoumidis teaches that its methodology involves use of a natural language understanding process. Additionally or alternatively, Osotio teaches that “digital assistants, for example, interact with users through voice, text, and other mechanisms” (see para. [0055]), where the use of voice and text involves processing that reads on at least the claimed “natural language processor.” The rationales from the rejection of claim 1, explaining the obviousness of combining Osotio with the other cited references, also apply to this rejection of claim 8.
Regarding claim 9, the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu teaches the following limitations:
“The apparatus of claim 1, wherein the social context is determined based on at least one of cultural information, preference information, or profile comparison information.” Koukoumidis teaches, “various information, such as … a location context of the electronic device (e.g., the user is at home vs. in a work meeting), a context of the conversation (e.g., the user is speaking to a supervising manager), a current time, and/or other information may be used to determine the 
Regarding claims 10-15, while the claims are of different scope relative to claims 1 and 3-7, claims 10-15 nevertheless recite limitations similar to the limitations recited by claims 1 and 3-7. Thus, claims 10-15 are unpatentable for at least the same reasons as claims 1 and 3-7. That is, claims 10-15 are obvious under 35 USC 103 in view of the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu. With respect to the claim limitations “wherein the machine learning for at least the sub-twin of the user is based in part on detected electronic medical record (EMR) content and patient classification system (PCS) information that identifies an amount of work involved for the user to care for a patient,” of claim 10, the limitations are taught by at least para. [0051] of Moturu.
While claims 16-21 are of different scope relative to claims 1 and 3-7, and also relative to claims 10-15, claims 16-21 nevertheless recite limitations similar to the limitations recited by claims 1 and 3-7 and claims 10-15. As such, the rejection rationales outlined above for claims 1 and 3-7 and claims 10-15 also apply to claims 16-21. Claims 16-21 are, therefore, obvious under 35 USC 103 in view of the combination of Koukoumidis, Osotio, Rao, Moturu, and Wu.

“The apparatus of claim 1, wherein the digital twin is a first digital twin, and further including a second digital twin to model the user.” Osotio teaches, “the initial model can be established by using collected data to train the initial model,” and that “thereafter, interaction with the user and feedback from the user is used to refine the model and to keep it current over time, to account for changes in a user's reactions and desires,” in para. [0016]. Any initial or upstream model reads on the claimed “first digital twin,” and any model downstream from it reads on the claimed “second digital twin.” Additionally or alternatively, the model of another user of a group of users reads on the claimed “second digital twin.” The rationales from the rejection of claim 1, explaining the obviousness of combining Osotio with the other cited references, also apply to this rejection of claim 22.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-22 based on the combination of the cited Koukoumidis, Osotio, Rao, and Moturu references (see pp. 10-12 of the Response), have been considered. The arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the arguments assert that the combination of Koukoumidis, Osotio, Rao, and Moturu fails to teach or suggest the “at least one suggestion to be generated based on a ranking representing a scale from an antagonistic relationship to a close relationship, the ranking to be created using a social network interaction between the user and the participant, an email between the user and the participant, a calendar invitation between the user and the participant, a previous vocal conversation between the user and the participant, or a combination thereof” limitations added to each of the independent 

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624